
Exhibit 10.6
 




EXECUTIVE EMPLOYMENT AGREEMENT


This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
the 3st day of November, 2017 (the “Effective Date”, by and between Riot
Blockchain, Inc., a Nevada corporation headquartered at 834-F South Perry
Street, Suite 443, Castle Rock, CO 80104 (“Company”) and John O’Rourke, an
individual (“Executive”).
W I T N E S S E T H:
WHEREAS, the Executive desires to be employed by the Company as its Chief
Executive Officer and the Company wishes to employ the Executive in such
capacity.
NOW, THEREFORE, in consideration of the foregoing and their respective covenants
and agreements contained in this document, the Company and the Executive hereby
agree as follows:
1. Employment and Duties.  The Company agrees to employ and the Executive agrees
to serve as the Company’s Chief Executive Officer.  The duties and
responsibilities of the Executive shall include the duties and responsibilities
as the Company’s Board of Directors (“Board”) may from time to time assign to
the Executive.
The Executive shall devote such time as Executive, in his sole discretion,
determines to be necessary or appropriate to the business and affairs of the
Company and its subsidiaries.  Nothing in this Section 1 shall prohibit the
Executive from:  (A) serving as a director or member of any other board,
committee thereof of any other entity or organization, or as an officer,
employee or manager thereof; (B) delivering lectures, fulfilling speaking
engagements, and any writing or publication relating to his area of expertise;
(C) serving as a director or trustee of any governmental, charitable or
educational organization; (D) engaging in additional activities in connection
with personal investments and community affairs, including, without limitation,
professional or charitable or similar organization committees, boards,
memberships or similar associations or affiliations or (E) performing advisory
activities.
2. Term.  The term of this Agreement shall commence on the Effective Date and
shall continue for a period of two (2) years following the Effective Date and
shall be automatically renewed for successive one (1) year periods thereafter
unless either party provides the other party with written notice of his or its
intention not to renew this Agreement at least three (3) months prior to the
expiration of the initial term or any renewal term of this Agreement. 
“Employment Period” shall mean the initial two (2) year term plus renewals, if
any.
3. Place of Employment.  The Executive’s services shall be performed at such
location or locations as Executive shall determine, in his sole discretion.
4. Base Salary.  The Company agrees to pay the Executive a base salary (“Base
Salary”) of $300,000 per annum ($25,000 per month).  Annual adjustments after
the first year of the Employment Period shall be determined by the Board. The
Base Salary shall be paid in periodic installments in accordance with the
Company’s regular payroll practices.
5. Bonuses.
(a) Annual Bonus.  The Executive shall be eligible to receive an annual bonus
the (“Annual Bonus”) as determined by the Compensation Committee or the Board of
Directors of the Company (the “Compensation Committee”). The Annual Bonus shall
be paid by the Company to the Executive promptly after determination that the
relevant targets, if any, have been met, it being understood that the attainment
of any financial targets associated with any bonus shall not be determined until
following the completion of the Company’s annual audit and public announcement
of such results and shall be paid promptly following the Company’s announcement
of earnings. In the event that the Compensation Committee is unable to act or if
there shall be no such Compensation Committee, then all references herein to the
Compensation Committee (except in the proviso to this sentence) shall be deemed
to be references to the Board. Upon his termination from employment, the
Executive shall be entitled to receive a pro-rata portion of the Annual Bonus
calculated based upon his final day of employment, regardless of whether he is
employed by the Company through the conclusion of the fiscal quarter or year, as
the case may be, on which the Annual Bonus is based. The Executive
 
1

--------------------------------------------------------------------------------

 
(b) Equity Awards.  The Executive shall be eligible for such grants of awards
under a Company incentive plan (or any successor or replacement plan adopted by
the Board and approved by the stockholders of the Company) (the “Plan”) as the
Compensation Committee or Board may from time to time determine (the “Share
Awards”).  On the Effective Date, the Executive shall be issued the Share Awards
set forth on Schedule I attached hereto.  Share Awards shall be subject to the
applicable Plan terms and conditions, provided, however, that Share Awards shall
be subject to any additional terms and conditions as are provided herein or in
any award certificate(s), which shall supersede any conflicting provisions
governing Share Awards provided under the Plan.
6. Severance Compensation.  Upon termination of employment for any reason, the
Executive shall be entitled to:  (A) all Base Salary earned through the date of
termination to be paid according to Section 4; (B) any and all reasonable
expenses paid or incurred by the Executive in connection with and related to the
performance of his duties and responsibilities for the Company during the period
ending on the termination date to be paid according to Section 8; (C) any
accrued but unused vacation time through the termination date in accordance with
Company policy; and (D) any Annual Bonuses earned through the date of
termination to be paid according to Section 5(a); and I all Share Awards earned
and vested prior to termination.
Additionally, if the Executive’s employment is terminated prior to expiration of
the Employment Period (including due to his death or Disability, as defined in
Section 12(b)) unless the Executive’s employment is terminated for Cause (as
defined in Section 12(c)) or the Executive terminates his employment without
Good Reason (as defined in Section 12(d) and other than for a Change in Control
as provided in Section 12(d) and Section 12(f)), the Executive shall be entitled
to receive a cash amount equal to one hundred percent (100%) of the sum of the
Executive’s Base Salary, Annual Bonus and Share Awards earned during the year
immediately preceding the date of termination (herein the “Separation Payment”),
or the amount payable (including Executive’s Base Salary, Annual Bonus and Share
Awards) for the remainder of the Employment Period then in effect, if greater;
provided, that the Executive executes an agreement releasing Company and its
affiliates from any liability associated with this Agreement and such release is
irrevocable at the time the Separation Payment is first payable under this
Section 6 and the Executive complies with his other obligations under Sections
13 and 14 of this Agreement.  Subject to the terms hereof, one-half (1/2) of the
Separation Payment shall be paid within thirty (30) days of the Executive’s
termination of employment (“Initial Payment”), provided that the Executive has
executed a release; and the balance of the Separation Payment shall be paid in
substantially equal installments on the Company’s regular payroll dates
beginning with the first payroll date coincident with or immediately following
the Initial Payment and ending with the last payroll date that occurs in the
third calendar year beginning after the Executive’s termination of employment.
The Executive may continue coverage with respect to the Company’s group health
plans as permitted by the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) for himself and each of his “Qualified Beneficiaries” as defined by
COBRA (“COBRA Coverage”).  The Company shall reimburse the amount of any COBRA
premium paid for COBRA Coverage timely elected by and for the Executive and any
Qualified Beneficiary of the Executive, and not otherwise reimbursed, during the
period that ends on the earliest of (x) the date the Executive or the Qualified
Beneficiary, as the case may be, ceases to be eligible for COBRA Coverage, (y)
the last day of the consecutive eighteen (18) month period following the date of
the Executive’s termination of employment and (z) the date the Executive or the
Qualified Beneficiary, as the case may be, is covered by another group health
plan.  To reimburse any COBRA premium payment under this paragraph, the Company
must receive documentation of the COBRA premium payment within ninety (90) days
of its payment.
 
2

--------------------------------------------------------------------------------

 
7. Clawback Rights.  The Annual Bonus, and any and all stock based compensation
(such as options and equity awards) (collectively, the “Clawback Benefits”)
shall be subject to “Clawback Rights” as follows:  during the period that the
Executive is employed by the Company and  upon the termination of the
Executive’s employment and for a period of three (3) years thereafter, if there
is a restatement of any financial results from which any Clawback Benefits to
the Executive shall have been determined, the Executive agrees to repay any
amounts which were determined by reference to any Company financial results
which were later restated (as defined below), to the extent the Clawback
Benefits amounts paid exceed the Clawback Benefits amounts that would have been
paid, based on the restatement of the Company’s financial information.  All
Clawback Benefits amounts resulting from such restated financial results shall
be retroactively adjusted by the Compensation Committee to take into account the
restated results, and any excess portion of the Clawback Benefits resulting from
such restated results shall be immediately surrendered to the Company and if not
so surrendered within ninety (90) days of the revised calculation being provided
to the Executive by the Compensation Committee following a publicly announced
restatement, the Company shall have the right to take any and all action to
effectuate such adjustment.  The calculation of the revised Clawback Benefits
amount shall be determined by the Compensation Committee in good faith and in
accordance with applicable law, rules and regulations.  All determinations by
the Compensation Committee with respect to the Clawback Rights shall be final
and binding on the Company and the Executive.  The Clawback Rights shall
terminate following a Change of Control as defined in Section 12(f), subject to
applicable law, rules and regulations.  For purposes of this Section 7, a
restatement of financial results that requires a repayment of a portion of the
Clawback Benefits amounts shall mean a restatement resulting from material
non-compliance of the Company with any financial reporting requirement under the
federal securities laws and shall not include a restatement of financial results
resulting from subsequent changes in accounting pronouncements or requirements
which were not in effect on the date the financial statements were originally
prepared (“Restatements”).  The parties acknowledge it is their intention that
the foregoing Clawback Rights as relates to Restatements conform in all respects
to the provisions of the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010 (“Dodd-Frank Act”) and require recovery of all “incentive-based”
compensation, pursuant to the provisions of the Dodd-Frank Act and any and all
rules and regulations promulgated thereunder from time to time in effect. 
Accordingly, the terms and provisions of this Agreement shall be deemed
automatically amended from time to time to assure compliance with the Dodd-Frank
Act and such rules and regulations as hereafter may be adopted and in effect.
8. Expenses.  The Executive shall be entitled to prompt reimbursement by the
Company for all reasonable ordinary and necessary travel, entertainment, and
other expenses incurred by the Executive while employed (in accordance with the
policies and procedures established by the Company for its senior executive
officers) in the performance of his duties and responsibilities under this
Agreement; provided, that the Executive shall properly account for such expenses
in accordance with Company policies and procedures.
9. Other Benefits.  During the term of this Agreement, the Executive shall be
eligible to participate in incentive, stock purchase, savings, retirement
(401(k)), and welfare benefit plans, including, without limitation, health,
medical, dental, vision, life (including accidental death and dismemberment) and
disability insurance plans (collectively, “Benefit Plans”), in substantially the
same manner and at substantially the same levels as the Company makes such
opportunities available to the Company’s managerial or salaried executive
employees and/or its senior executive officers.
The Company shall pay one hundred percent (100%) of the cost for any group
medical, vision and/or dental coverage elected by and for the Executive and
fifty percent (50%) of the additional incremental cost for any group medical,
vision and/or dental coverage elected by the Executive for the Executive’s
family.
The Executive shall be entitled to air travel, including travel by business
class, as is reasonable and necessary for the performance of his duties and
responsibilities, in accordance with the Company’s policies as approved by the
Board.
10. Vacation.  During the term of this Agreement, the Executive shall be
entitled to accrue, on a pro rata basis,28 paid vacation days per year. 
Vacation shall be taken at such times as are mutually convenient to the
Executive and the Company and no more than fifteen (15) consecutive days shall
be taken at any one time without Company approval in advance.
11. Intentionally Omitted.
 
3

--------------------------------------------------------------------------------

 
12. Termination of Employment.
(a) Death.  If the Executive dies during the Employment Period, this Agreement
and the Executive’s employment with the Company shall automatically terminate
and the Company’s obligations to the Executive’s estate and to the Executive’s
Qualified Beneficiaries shall be those set forth in Section 6 regarding
severance compensation.
(b) Disability.  In the event that, during the term of this Agreement the
Executive shall be prevented from performing his essential functions hereunder
to the full extent required by the Company by reason of Disability (as defined
below), this Agreement and the Executive’s employment with the Company shall
automatically terminate.  The Company’s obligation to the Executive under such
circumstances shall be those set forth in Section 6 regarding severance
compensation.  For purposes of this Agreement, “Disability” shall mean a
physical or mental disability that prevents the performance by the Executive,
with or without reasonable accommodation, of his essential functions hereunder
for an aggregate of ninety (90) days or longer during any twelve (12)
consecutive months.  The determination of the Executive’s Disability shall be
made by an independent physician who is reasonably acceptable to the Company and
the Executive (or his representative), be final and binding on the parties
hereto and be made taking into account such competent medical evidence as shall
be presented to such independent physician by the Executive and/or the Company
or by any physician or group of physicians or other competent medical experts
employed by the Executive and/or the Company to advise such independent
physician.
I Cause.
(1) At any time during the Employment Period, the Company may terminate this
Agreement and the Executive’s employment hereunder for Cause. For purposes of
this Agreement, “Cause” shall mean: (a) the willful and continued failure of the
Executive to perform substantially his duties and responsibilities for the
Company (other than any such failure resulting from the Executive’s death or
Disability) after a written demand by the Board for substantial performance is
delivered to the Executive by the Company, which specifically identifies the
manner in which the Board believes that the Executive has not substantially
performed his duties and responsibilities, which willful and continued failure
is not cured by the Executive within thirty (30) days following his receipt of
such written demand; (b) the conviction of, or plea of guilty or nolo contendere
to, a felony, or (c) fraud, dishonesty or gross misconduct which is materially
and demonstratively injurious to the Company. Termination under clauses (b) or
(c) of this Section 12(c)(1) shall not be subject to cure.
(2) For purposes of this Section 12I, no act, or failure to act, on the part of
the Executive shall be considered “willful” unless done, or omitted to be done,
by him in bad faith and without reasonable belief that his action or omission
was in, or not opposed to, the best interest of the Company.  Between the time
the Executive receives written demand regarding substantial performance, as set
forth in subparagraph (1) above, and prior to an actual termination for Cause,
the Executive will be entitled to appear (with counsel) before the full Board to
present information regarding his views on the Cause event.  After such hearing,
termination for Cause must be approved by a majority vote of the full Board
(other than the Executive).  After providing the written demand regarding
substantial performance, the Board may suspend the Executive with full pay and
benefits until a final determination by the full Board has been made.
(3) Upon termination of this Agreement for Cause, the Company shall have no
further obligations or liability to the Executive or his heirs, administrators
or executors with respect to compensation and benefits thereafter, except for
the obligation to pay the Executive any Base Salary earned through the date of
termination to be paid according to Section 4; any unpaid Annual Bonus to be
paid according to Section 5; reimbursement of any and all reasonable expenses
paid or incurred by the Executive in connection with and related to the
performance of his duties and responsibilities for the Company during the period
ending on the termination date to be paid according to Section 8; and any
accrued but unused vacation time through the termination date in accordance with
Company policy.  The Company shall deduct, from all payments made hereunder, all
applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.
(d) For Good Reason or a Change of Control or Without Cause.
(1) At any time during the term of this Agreement and subject to the conditions
set forth in Section 12(d)(2) below the Executive may terminate this Agreement
and the Executive’s employment with the Company for “Good Reason” or for a
“Change of Control” (as defined in Section 12(f)).  For purposes of this
Agreement, “Good Reason” shall mean the occurrence of any of the following
events without Executive’s consent: (A) the assignment to the Executive of
duties that are significantly different from, and/or that result in a
substantial diminution of, the duties that he assumed on the Effective Date
(including reporting to anyone other than solely and directly to the Board); (B)
the assignment to the Executive of a title that is different from and
subordinate to the title Chief Executive Officer of the Company, provided,
however, for the absence of doubt following a Change of Control, should the
Executive be required to serve in a diminished capacity in a division or unit of
another entity (including the acquiring entity), such event shall constitute
Good Reason regardless of the title of the Executive in such acquiring company,
division or unit; or (C) material breach by the Company of this Agreement.
 
4

--------------------------------------------------------------------------------

 
(2) The Executive shall not be entitled to terminate this Agreement for Good
Reason unless and until he shall have delivered written notice to the Company
within ninety (90) days of the date upon which the facts giving rise to Good
Reason occurred of his intention to terminate this Agreement and his employment
with the Company for Good Reason, which notice specifies in reasonable detail
the circumstances claimed to provide the basis for such termination for Good
Reason, and the Company shall not have eliminated the circumstances constituting
Good Reason within thirty (30) days of its receipt from the Executive of such
written notice.  In the event the Executive elects to terminate this Agreement
for Good Reason in accordance with Section 12(d)(1), such election must be made
within the twenty-four (24) months following the initial existence of one or
more of the conditions constituting Good Reason as provided in Section
12(d)(1).  In the event the Executive elects to terminate this Agreement for a
Change in Control in accordance with Section 12(d)(1), such election must be
made within one hundred eighty (180) days of the occurrence of the Change of
Control.
(3) In the event that the Executive terminates this Agreement and his employment
with the Company for Good Reason or for a Change of Control or the Company
terminates this Agreement and the Executive’s employment with the Company
without Cause, the Company shall pay or provide to the Executive (or, following
his death, to the Executive’s heirs, administrators or executors) the severance
compensation set forth in Section 6 above.  The Company shall deduct, from all
payments made hereunder, all applicable taxes, including income tax, FICA and
FUTA, and other appropriate deductions.
 (4) The Executive shall not be required to mitigate the amount of any payment
provided for in this Section 12(d) by seeking other employment or otherwise, nor
shall the amount of any payment provided for in this Section 12(d) be reduced by
any compensation earned by the Executive as the result of employment by another
employer or business or by profits earned by the Executive from any other source
at any time before and after the termination date. The Company’s obligation to
make any payment pursuant to, and otherwise to perform its obligations under,
this Agreement shall not be affected by any offset, counterclaim or other right
that the Company may have against the Executive for any reason.
I Without “Good Reason” by the Executive.  At any time during the term of this
Agreement, the Executive shall be entitled to terminate this Agreement and the
Executive’s employment with the Company without Good Reason and other than for a
Change of Control by providing prior written notice of at least thirty (30) days
to the Company.  Upon termination by the Executive of this Agreement or the
Executive’s employment with the Company without Good Reason and other than for a
Change of Control, the Company shall have no further obligations or liability to
the Executive or his heirs, administrators or executors with respect to
compensation and benefits thereafter, except for the obligation to pay the
Executive any Base Salary earned through the date of termination to be paid
according to Section 4; any unpaid Annual Bonus to be paid according to Section
5; reimbursement of any and all reasonable expenses paid or incurred by the
Executive in connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date to be paid according to Section 8; and any accrued but unused vacation time
through the termination date in accordance with Company policy.  The Company
shall deduct, from all payments made hereunder, all applicable taxes, including
income tax, FICA and FUTA, and other appropriate deductions.
(f) Change of Control.  For purposes of this Agreement, “Change of Control”
shall mean the occurrence of any one or more of the following: (i) the
accumulation (if over time, in any consecutive twelve (12) month period),
whether directly, indirectly, beneficially or of record, by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended) of more than fifty percent (50%) or
more of the shares of the outstanding Common Stock of the Company, whether by
merger, consolidation, sale or other transfer of shares of Common Stock (other
than a merger or consolidation where the stockholders of the Company prior to
the merger or consolidation are the holders of a majority of the voting
securities of the entity that survives such merger or consolidation), (ii) a
sale of all or substantially all of the assets of the Company or (iii) during
any period of twelve (12) consecutive months, the individuals who, at the
beginning of such period, constitute the Board, and any new director whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the twelve (12) month
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the Board; provided
that the following acquisitions shall not constitute a Change of Control for the
purposes of this Agreement: any acquisition of Common Stock or securities
convertible into Common Stock by any employee benefit plan (or related trust)
sponsored by or maintained by the Company.
 
5

--------------------------------------------------------------------------------

 
(g) Any termination of the Executive’s employment by the Company or by the
Executive (other than termination by reason of the Executive’s death) shall be
communicated by written Notice of Termination to the other party of this
Agreement. For purposes of this Agreement, a “Notice of Termination” shall mean
a written notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, provided, however, failure to
provide timely notification shall not affect the employment status of the
Executive.
13. Confidential Information.
(a) Disclosure of Confidential Information. The Executive recognizes,
acknowledges and agrees that he has had and will continue to have access to
secret and confidential information regarding the Company, its subsidiaries and
their respective businesses (“Confidential Information”), including but not
limited to, its products, methods, formulas, software code, patents, sources of
supply, customer dealings, data, know-how, trade secrets and business plans,
provided such information is not in or does not hereafter become part of the
public domain, or become known to others through no fault of the Executive.  The
Executive acknowledges that such information is of great value to the Company,
is the sole property of the Company, and has been and will be acquired by him in
confidence.  In consideration of the obligations undertaken by the Company
herein, the Executive will not, at any time, during or after his employment
hereunder, reveal, divulge or make known to any person, any information acquired
by the Executive during the course of his employment, which is treated as
confidential by the Company, and not otherwise in the public domain. The
provisions of this Section 13 shall survive the termination of the Executive’s
employment hereunder.
(b) The Executive affirms that he does not possess and will not rely upon the
protected trade secrets or confidential or proprietary information of any prior
employer(s) in providing services to the Company or its subsidiaries.
I In the event that the Executive’s employment with the Company terminates for
any reason, the Executive shall deliver forthwith to the Company any and all
originals and copies, including those in electronic or digital formats, of
Confidential Information; provided, however, the Executive shall be entitled to
retain (i) papers and other materials of a personal nature, including, but not
limited to, photographs, correspondence, personal diaries, calendars and
rolodexes, personal files and phone books, (ii) information showing his
compensation or relating to reimbursement of expenses, (iii) information that he
reasonably believes may be needed for tax purposes and (iv) copies of plans,
programs and agreements relating to his employment, or termination thereof, with
the Company.
14. Intentionally Omitted.
15. Section 409A.
The provisions of this Agreement are intended to comply with or are exempt from
Section 409A of the Code (“Section 409A”) and the related Treasury Regulations
and shall be construed in a manner consistent with the requirements for avoiding
taxes or penalties under Section 409A.  The Company and the Executive agree to
work together in good faith to consider amendments to this Agreement and to take
such reasonable actions necessary, appropriate or desirable to avoid imposition
of any additional tax under Section 409A or income recognition prior to actual
payment to the Executive under this Agreement.
 
6

--------------------------------------------------------------------------------

 
It is intended that any expense reimbursement made under this Agreement shall be
exempt from Section 409A.  Notwithstanding the foregoing, if any expense
reimbursement made under this Agreement shall be determined to be “deferred
compensation” subject to Section 409A (“Deferred Compensation”), then (a) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit, (b) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year (provided that this clause (b) shall not be
violated with regard to expenses reimbursed under any arrangement covered by
Section 105(b) of the Code solely because such expenses are subject to a limit
related to the period the arrangement is in effect) and (c) such payments shall
be made on or before the last day of the taxable year following the taxable year
in which the expense was incurred.
With respect to the time of payments of any amount under this Agreement that is
Deferred Compensation, references in the Agreement to “termination of
employment” and substantially similar phrases, including a termination of
employment due to the Executive’s Disability, shall mean “Separation from
Service” from the Company within the meaning of Section 409A (determined after
applying the presumptions set forth in Treasury Regulation Section
1.409A-1(h)(1)).  Each installment payable hereunder shall constitute a separate
payment for purposes of Treasury Regulation Section 1.409A-2(b), including
Treasury Regulation Section 1.409A-2(b)(2)(iii).  Each payment that is made
within the terms of the “short-term deferral” rule set forth in Treasury
Regulation Section 1.409A-1(b)(4) is intended to meet the “short-term deferral”
rule.  Each other payment is intended to be a payment upon an involuntary
termination from service and payable pursuant to Treasury Regulation Section
1.409A-1(b)(9)(iii), et. Seq., to the maximum extent permitted by that
regulation, with any amount that is not exempt from Code Section 409A being
subject to Code Section 409A.
Notwithstanding anything to the contrary in this Agreement, if the Executive is
a “specified employee” within the meaning of Section 409A at the time of the
Executive’s termination, then only that portion of the severance and benefits
payable to the Executive pursuant to this Agreement, if any, and any other
severance payments or separation benefits which may be considered Deferred
Compensation (together, the “Deferred Separation Benefits”), which (when
considered together) do not exceed the Section 409A Limit (as defined herein)
may be made within the first six (6) months following the Executive’s
termination of employment in accordance with the payment schedule applicable to
each payment or benefit.  Any portion of the Deferred Separation Benefits in
excess of the Section 409A Limit otherwise due to the Executive on or within the
six (6) month period following the Executive’s termination will accrue during
such six (6) month period and will become payable in one lump sum cash payment
on the date six (6) months and one (1) day following the date of the Executive’s
termination of employment.  All subsequent Deferred Separation Benefits, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if the
Executive dies following termination but prior to the six (6) month anniversary
of the Executive’s termination date, then any payments delayed in accordance
with this paragraph will be payable in a lump sum as soon as administratively
practicable after the date of the Executive’s death and all other Deferred
Separation Benefits will be payable in accordance with the payment schedule
applicable to each payment or benefit.
For purposes of this Agreement, “Section 409A Limit” shall mean a sum equal to
(x) the amounts payable within the terms of the “short-term deferral” rule under
Treasury Regulation Section 1.409A-1(b)(4) plus (y) the amount payable as
“separation pay due to involuntary separation from service” under Treasury
Regulation Section 1.409A-1(b)(9)(iii) equal to the lesser of two (2) times: (i)
the Executive’s annualized compensation from the Company based upon his annual
rate of pay during the Executive’s taxable year preceding his taxable year when
his employment terminated, as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1); and (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which the Executive’s employment is terminated.    
 
 
16. Miscellaneous.
 (a) Neither the Executive nor the Company may assign or delegate any of their
rights or duties under this Agreement without the express written consent of the
other; provided, however, that the Company shall have the right to delegate its
obligation of payment of all sums due to the Executive hereunder, provided that
such delegation shall not relieve the Company of any of its obligations
hereunder.
(b) During the term of this Agreement, the Company (i) shall indemnify and hold
harmless the Executive and his heirs and representatives to the maximum extent
provided by the laws of the State of Nevada and by Company’s bylaws and (ii)
shall cover the Executive under the Company’s directors’ and officers’ liability
insurance on the same basis as it covers other senior executive officers and
directors of the Company.
I This Agreement constitutes and embodies the full and complete understanding
and agreement of the parties with respect to the Executive’s employment by the
Company, supersedes all prior understandings and agreements, whether oral or
written, between the Executive and the Company, and shall not be amended,
modified or changed except by an instrument in writing executed by the party to
be charged. The invalidity or partial invalidity of one or more provisions of
this Agreement shall not invalidate any other provision of this Agreement. No
waiver by either party of any provision or condition to be performed shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same
time or any prior or subsequent time.
(d) This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.
I The headings contained in this Agreement are for convenience of reference only
and shall not affect in any way the meaning or interpretation of this Agreement.
(f) All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when personally delivered, sent by registered or certified mail,
return receipt requested, postage prepaid, or by reputable national overnight
delivery service (e.g., Federal Express) for overnight delivery to the party at
the address set forth in the preamble to this Agreement, or to such other
address as either party may hereafter give the other party notice of in
accordance with the provisions hereof.  Notices shall be deemed given on the
sooner of the date actually received or the third business day after deposited
in the mail or one business day after deposited with an overnight delivery
service for overnight delivery.
(g) This Agreement, the legal relations between the parties and any action,
whether contractual or non-contractual, instituted by any party with respect to
any matter arising between the parties, including but not limited to matters
arising under or in connection with this Agreement, such as the negotiation,
execution, interpretation, coverage, scope, performance, breach, termination,
validity, or enforceability of this Agreement, shall be governed by and
construed in accordance with the internal laws of the State of New York without
reference to principles of conflicts of laws.  The parties hereto hereby
irrevocably submit to the exclusive jurisdiction of the courts of the State of
New York and the Federal Courts of the United States of America located within
the Eastern or Southern District of New York with respect to any matter arising
between the parties, and hereby waive, and agree not to assert, as a defense in
any action, suit or proceeding for the interpretation or enforcement hereof or
thereof, that it is not subject thereto or that such action, suit or proceeding
may not be brought or is not maintainable in said courts or that the venue
thereof may not be appropriate or that this Agreement or any such document may
not be enforced in or by such courts, and the parties hereto irrevocably agree
that all claims with respect to such action or proceeding shall be heard and
determined in such a New York State or Federal court.  The parties hereby
consent to and grant any such court jurisdiction over the person of such parties
and over the subject matter of such dispute and agree that mailing of process or
other papers in connection with any such action or proceeding in any manner as
may be permitted by applicable law, shall be valid and sufficient service
thereof. With respect to any particular action, suit or proceeding arising
between the parties, including but not limited to matters arising under or in
connection with this Agreement, venue shall lie solely in any New York County or
any Federal Court of the United States of America sitting in the Eastern or
Southern District of New York.  The prevailing party in any dispute arising out
of this Agreement shall be entitled to his or its reasonable attorney’s fees and
costs.
 
7

--------------------------------------------------------------------------------

 
(h) This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one of the same instrument. The parties hereto have executed this
Agreement as of the date set forth above.
(i) The Executive represents and warrants to the Company, that he has the full 
power and authority to enter into this Agreement and to perform his obligations
hereunder and that the execution and delivery of this Agreement and the
performance of his obligations hereunder will not conflict with any agreement to
which the Executive is a party.
(j) The Company represents and warrants to the Executive that it has the full
power and authority to enter into this Agreement and to perform its obligations
hereunder and that the execution and delivery of this Agreement and the
performance of its obligations hereunder will not conflict with any agreement to
which the Company is a party.


[Signature page follows immediately]
 
 
8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Executive and the Company have caused this Executive
Employment Agreement to be executed as of the date first above written.





 
RIOT BLOCKCHAIN, INC.
 
 
 
By: 
Name:  _____________________________
Title: _____________________________
Date Signed:  ________________________
 
 
 
  
Executive: JOHN O’ROURKE
Date Signed:  _________________________



 
9